Case 18-33822-KLP               Doc 161        Filed 09/08/20 Entered 09/08/20 17:14:32                    Desc Main
                                              Document      Page 1 of 7




                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

 In re:                                                     )
                                                            )
 DELTA CAREER EDUCATION                                     )         Case No. 18-33822-KLP
 CORP., et al.,                                             )         Chapter 7
                                                            )
                    Debtors.                                )         (Jointly Administered)

      TRUSTEE’S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO THE
     MOTION FOR ENTRY OF AN ORDER MODIFYING THE AUTOMATIC STAY TO
     ALLOW FOR PAYMENT BY THE INSURERS UNDER CERTAIN D&O POLICIES


          Harry Shaia, Jr., Chapter 7 Trustee (the “Trustee”) of the bankruptcy estates (the

 “Estates”) of Delta Career Education Corporation (the “Debtor” and collectively with its 13 direct

 and indirect subsidiaries1 who are debtors in this jointly administered case, the “Debtors”), by

 counsel, submits this Limited Objection and Reservation of Rights (“Limited Objection”) to the

 Motion for Entry of an Order Modifying the Automatic Stay to Allow for Payment by the Insurers



 1
  In addition to Delta Career Education Corporation, the following 13 related entities filed chapter 7 bankruptcy cases:
 Academy of Court Reporting, Inc. (Case No. 18-33819); Atlantic Coast Colleges, Inc. (Case No. 18-33820) Berks
 Technical Institute, Inc. (Case No. 18-33821); Creative Circus, Inc. (Case No. 18-33814); Delta Educational Systems,
 Inc. (Case No. 18-33818); McCann Education Centers, Inc. (Case No. 18-33828); McCann School of Business and
 Technology, Inc. (Case No. 18-33825); Miller-Motte Business College, Inc. (Case No. 18-33827); National Career
 Education, Inc. (Case No. 18-33829); Palmetto Technical College, Inc. (Case No. 18-33801); Piedmont Business
 Colleges, Inc. (Case No. 18-33830); Southwest Business Colleges, Inc. (Case No. 18-33831); The Miami-Jacobs
 Business College Company (Case No. 18-33826).
 __________________________________________
 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 Robert N. Drewry (Va. State Bar No. 91282)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:          804.977.3301
 Facsimile:          804.977.3291
 E-Mail:             vinge@wtplaw.com
 E-Mail:             cbooker@wtplaw.com
 E-mail:             rdrewry@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee
Case 18-33822-KLP               Doc 161       Filed 09/08/20 Entered 09/08/20 17:14:32                    Desc Main
                                             Document      Page 2 of 7




 Under Certain D&O Policies (D.N. 154) (the “Motion”) filed herein on August 24, 2020 by

 Movants, R. David Andrews, Nicholas A. Orum, Williard E. Lynn and Andrew J. Meyers and

 joined by John P. Olsen (D.N. 157), Bill Nance (D.N. 158), and Charles P. Brissman, Timothy J.

 Ryder and Kevin A. Smith (D.N. 159) (collectively, the “Movants”). In support of this Limited

 Objection, the Trustee respectfully states as follows:

                                         PRELIMINARY STATEMENT2

            1.       The Trustee does not oppose the relief sought by the Movants in the Motion;

 provided, however, that the order granting the Motion: (i) require Movants to provide summary of

 legal fees and expenses monthly, not bi-monthly; and (ii) reserve the Trustee’s right to object to

 the relief sought in the motion in the event Movants are extinguishing an unreasonable amount of

 the insurance policy’s proceeds.

                                                   BACKGROUND

                                                  The Chapter 7 Case

            2.       This bankruptcy case was commenced by the Debtors filing of voluntary petitions

 for relief under Chapter 7 of the Bankruptcy Code on July 26 and 27, 2018 (the “Petition Date”).

            3.       The Court entered an Order (D.N. 18) on August 1, 2018, providing for the joint

 administration of the Debtors’ bankruptcy cases (collectively and as jointly administered, the

 “Bankruptcy Case”).

            4.       On July 24, 2020, the Trustee filed his Complaint against the Debtors’ directors and

 officers asserting a number of causes of actions relating to, their acts arising out of and relating to,



 2
     All capitalized terms not otherwise defined herein shall have the meaning set forth in the Motion.



                                                             2
Case 18-33822-KLP             Doc 161      Filed 09/08/20 Entered 09/08/20 17:14:32                       Desc Main
                                          Document      Page 3 of 7




 among other things, a transaction on January 18, 2018, pursuant to which Delta Career Education

 Corporation (the “Debtor Holding Company”) and its subsidiary companies sold certain assets

 to Ancora Intermediate Holdings, LLC (the “Ancora Transaction”). It also arises out of and

 relates to the subsequent closure of the Debtors’ schools following the Ancora Transaction (the

 “Adversary Proceedings”).

          5.       Prior to and following the Petition Date, the Debtors maintained a number of

 liability insurance policies, including a D&O policy, a Fiduciary Liability Insurance policy, and

 an Employment Practices Liability Insurance policy (the “Policies”).3

          6.       In the Motion, the Movants seek to modify the automatic stay allowing certain

 insurance companies to advance defense costs incurred in the Adversary Proceedings by the

 Movants from the proceeds of the Policies pursuant to the terms and conditions of the Policies.

                                           LIMITED OBJECTION

          7.       The Trustee does not object to the Movants’ ability to use the proceeds from the

 Policies for the advancement of defense costs. The Trustee, however, objects to certain aspects of

 the proposed form of order to the Motion as set forth herein.

          8.       Here, the Policies provide an aggregate policy limit; thus, the Movants’ use of the

 proceeds from the Policies reduces any potential recovery and/or proceeds to the Debtors’ Estate.

          9.       Consequently, the Movants’ ability to utilize the proceeds should not go unfettered,

 particularly because the Trustee is still investigating whether there are other claims that may be

 covered by the Policies.


 3
   In addition to the Debtor’s underlying policy, the Debtor maintained the Delta Excess Policies and the Delta Winding
 Down Policy. See D.N. 154 (Motion for Entry of an Order Modifying The Automatic Stay to Allow For Payment By
 the Insurers Under Certain D&O Policies, ¶ 9).


                                                           3
Case 18-33822-KLP          Doc 161    Filed 09/08/20 Entered 09/08/20 17:14:32             Desc Main
                                     Document      Page 4 of 7




          10.   To the extent there is a claim or claims which the Policies cover, proceeds of the

 Policies could flow to the Estate as direct defense costs or other Estate proceeds. See In re

 Louisiana World Exposition, 832 F.2d 1391, 1399 (5th Cir. 1987) (stating the question is not who

 owns the policies, but who owns the liability proceeds).

          11.   In evaluating insurance claims, “it is necessary to examine what equitable interest,

 if any, a debtor has to those proceeds when the contract is one of liability.” In re Doug Baity

 Trucking, Inc., 2005 WL 1288018, at *5 (M.D.N.C. April 21, 2005). To do so requires a case-by-

 case analysis. See In re Downey Financial Corp., 428 B.R. 595, 608-09 (D. Del. 2010). Thus, the

 Trustee reserves his right to object to the relief should he determine the funds advanced for defense

 costs are unreasonable.

          12.   Moreover, Movants seek to provide monitoring of the availability of the Policies’

 proceeds through a proposed reporting requirement of every other month. The Trustee believes a

 monthly reporting requirement is more appropriate given that the cost of litigation are inconsistent

 and could increase substantially during a 60-day period.

                                  RESERVATION OF RIGHTS

          14.   The Trustee reserves all of his rights, obligations, and defenses he would otherwise

 have under the Polices.

          15.   The Trustee further reserves the right to object to the Movants’ use of the Policies’

 proceeds to the extent those advances become, in the Trustee’s business judgment, unreasonable.

 The Trustee further requests the Movants provide statements of their defense costs on a monthly

 basis.




                                                  4
Case 18-33822-KLP        Doc 161     Filed 09/08/20 Entered 09/08/20 17:14:32            Desc Main
                                    Document      Page 5 of 7




        16.     The Trustee further reserves all of his rights, claims, defenses, and remedies,

 including, without limitation, the right to amend, modify, or supplement this Limited Objection,

 to seek discovery, and to raise additional objections relating to and concerning the Motion.



 Dated: September 8, 2020                             HARRY SHAIA, JR., TRUSTEE

                                                      /s/ Corey S. Booker

 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 Robert N. Drewry (Va. State Bar No. 91282)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:    804.977.3301
 Facsimile:    804.977.3291
 E-Mail:       vinge@wtplaw.com
 E-Mail:       cbooker@wtplaw.com
 E-Mail:       rdrewry@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee




                                                 5
Case 18-33822-KLP        Doc 161     Filed 09/08/20 Entered 09/08/20 17:14:32              Desc Main
                                    Document      Page 6 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, a true and correct copy of the foregoing
 Trustee’s Limited Objection and Reservation of Rights to the Motion for Entry of an Order
 Modifying the Automatic Stay to Allow for Payment by the Insurers Under Certain D&O
 Policies was served on all persons receiving electronic notices in these cases and/or by first-class,
 postage-prepaid, U.S. mail upon the following:

                        Harry Shaia, Jr., Trustee
                        SPINELLA, OWINGS & SHAIA, P.C.
                        8559 Mayland Drive
                        Richmond, Virginia 23294

                        William A. Broscious, Esq.
                        KEPLEY BROSCIOUS & BIGGS, PLC
                        2211 Pump Road
                        Richmond, Virginia 23233

                        Tyler F. Brown, Esq.
                        Justin F. Paget, Esq.
                        Nathan Kramer, Esq.
                        HUNTON ANDREWS KURTH LLP
                        Riverfront Plaza, East Tower
                        951 East Byrd Street
                        Richmond, Virginia 23219

                        Peter J. Barrett, Esq.
                        Brian H. Richardson, Esq.
                        KUTAK ROCK L.L.P.
                        901 East Byrd Street, Suite 1000
                        Richmond, Virginia 23219

                        David R. Ruby, Esq.
                        William D. Prince IV, Esq.
                        THOMPSONMCMULLAN, P.C.
                        100 Shockoe Slip, 3rd Floor
                        Richmond, Virginia 23219

                        David G. Browne, Esq.
                        SPIRO & BROWNE PLC
                        6802 Paragon Place, # 410
                        Richmond, Virginia 23230




                                                  6
Case 18-33822-KLP    Doc 161     Filed 09/08/20 Entered 09/08/20 17:14:32      Desc Main
                                Document      Page 7 of 7




                    Jennifer Jo West, Esq.
                    Patricia J. Bugg Turner, Esq.
                    SPOTTS FAIN PC
                    411 East Franklin Street, Suite 600
                    Richmond, Virginia 23219

                    Ann B. Brogan, Esq.
                    DAVEY & BROGAN, P.C.
                    101 Granby Street, Suite 300
                    Norfolk, Virginia 23510

                    AIG, Financial Lines Claims
                    Post Office Box 25947
                    Shawnee Mission, Kansas 66225

                    National Union Fire Insurance Company of Pittsburgh, Pa.
                    c/o Corporation Service Company
                    100 Shockoe Slip, Floor 2
                    Richmond, Virginia 23219

                    ARGO GROUP US
                    Management Liability – Claims
                    101 Hudson Street, Suite 1201
                    Jersey City, New Jersey 07302

                    ARGO GROUP US
                    c/o Corporation Service Company
                    100 Shockoe Slip, Floor 2
                    Richmond, Virginia 23219



                                                   /s/ Corey S. Booker
                                                   Corey S. Booker




                                             7
